t c memo united_states tax_court james e anderson and cheryl j latos petitioners v commissioner of internal revenue respondent docket no 17158-99l filed date james e anderson and cheryl j latos pro sese john aletta for respondent memorandum findings_of_fact and opinion gerber judge respondent made the determination to proceed to collect by levy petitioners’ and outstanding tax_liabilities in the amounts of dollar_figure dollar_figure and dollar_figure petitioners under sec_6330 seek review by this court of respondent’s determination the parties’ controversy poses the following issues for our consideration whether we have jurisdiction over petitioners’ tax_liability if we have jurisdiction over petitioners’ tax_liability whether petitioners are entitled to question the merits of the underlying tax_liability whether petitioners are liable for the and income_tax liabilities and whether there was an abuse_of_discretion in respondent’s determination to proceed with collection findings_of_fact petitioners james anderson and cheryl latos were married and resided in wood river junction rhode island at the time their petition was filed during through mr anderson worked as a fisherman on boats with crews of less than people petitioners filed joint federal_income_tax returns for their and tax years on each return the income from mr anderson’s fishing activity was reported on a schedule c no respondent made a separate determination with respect to petitioners’ tax_liability respondent however moved to dismiss the year for lack of jurisdiction respondent’s motion was granted for reasons explained in anderson v commissioner tcmemo_2000_311 all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated employment or income_tax was withheld from mr anderson’s fishing income and petitioners did not report or pay any self-employment_tax for the years in issue on their and tax returns petitioners reported income_tax liabilities in the amounts of dollar_figure and dollar_figure respectively respondent assessed the reported income_tax liabilities for petitioners’ and years on date and date respectively in a date statutory_notice_of_deficiency respondent determined that petitioners were liable for self- employment_tax respondent also determined that petitioners were entitled to a corresponding deduction for one-half of the self- employment_tax liability petitioners requested that the date notice_of_deficiency be rescinded so they could attempt to resolve the matter at the internal_revenue_service irs office of appeals appeals the date notice_of_deficiency was rescinded but petitioners did not have an appeals_conference on date respondent issued a second notice_of_deficiency determining a self-employment_tax deficiency petitioners also requested appeals to send their self- employment_tax issue to the national_office of the irs for technical_advice but their request was denied in a date letter responding to the refusal to submit the matter for technical_advice petitioners acknowledged receipt of the date notice_of_deficiency for in a subsequent letter respondent reminded petitioners to file a petition in the tax_court within days of the date notice_of_deficiency if they wished to contest the self-employment determination for petitioners did not petition this court and on date respondent assessed petitioners’ self-employment_tax deficiency during the period beginning date through date petitioners sought the assistance of the problem resolution office later renamed taxpayer_advocate office in correspondence with that office petitioners contended that mr anderson was an employee of various boat owners and that each of the boat owners failed to withhold employment_tax in that context petitioners argued that the boat owners were liable for the federal_insurance_contributions_act fica tax on date ms latos met with a representative of the taxpayer_advocate office and respondent’s counsel and generally raised questions as to whether mr anderson should be liable for fica the representative and respondent’s counsel advised her that the employers’ failure to withhold did not relieve mr anderson from his liability for the employee’s portion one-half of the fica tax a short time later petitioners were provided a summary of caselaw supporting the advice received at the date meeting on or about date the problem_resolution_officer recommended that petitioners’ tax_liability should be reduced by dollar_figure the problem resolution officer’s recommendation was based on his conclusion that mr anderson was an employee not self-employed for on date petitioners’ dollar_figure assessment for was reduced to dollar_figure on date respondent issued a final notice-- notice_of_intent_to_levy and notice of your right to a hearing to petitioners for their outstanding tax_liabilities for through petitioners in a document received by respondent on date submitted form request for a collection_due_process_hearing petitioners’ request for an administrative hearing along with a letter protesting respondent’s attempt to collect the through tax_liabilities on date respondent’s appeals officer met with ms latos and discussed petitioners’ collection case ms latos contended that petitioners were not liable for the and income_tax the appeals officer explained to petitioners that they had reported the and income_tax liabilities and had not sought to amend their returns ms latos also raised the question of whether mr anderson was self-employed or an employee of the boat owners petitioners did not request any collection alternatives or raise any other issue petitioners argued that the boat owners were employers who were required to withhold income and fica tax from mr anderson in that vein they argued that the failure of the boat owners to withhold relieved petitioners from any obligation to pay income or fica tax pursuant to the appeals officer’s suggestion petitioners submitted form sec_1040x amended u s individual tax returns for and claiming that they were not liable for the income_tax that they had reported on their original and returns the appeals officer forwarded petitioners’ amended and tax returns to the examination_division where petitioners’ and original returns were already under examination concerning whether they were liable for self- employment_tax the examination_division considered and denied petitioners’ claims that they were not liable for the and income_tax and notified them of the denial by sending petitioners the revenue agent’s report on date after review of the problem resolution officer’s notes the appeals officer concluded that the problem_resolution_officer had not sufficiently reduced petitioners’ self-employment liability to the amount that mr anderson would have owed if he were an employee on date the appeals officer recommended that petitioners’ tax_liability be reduced by an additional dollar_figure the dollar_figure adjustment was made on date the appeals officer upheld respondent’s determination to proceed with collection action on petitioners’ outstanding tax_liabilities for and for the and tax_liabilities the appeals officer concurred with the revenue agent’s report denying petitioners’ claims that they did not owe income_tax with respect to the tax_liability the appeals officer reviewed respondent’s computerized transcript of account regarding petitioners’ liability and the notice_of_deficiency issued by respondent for in so doing he verified that the liability was assessed after petitioners’ failure_to_file a timely petition in response to the date statutory notice concerning respondent’s determination to levy with respect to the and tax_liabilities the appeals officer verified that respondent had complied with statutory procedural requirements including the issuance of a notice_and_demand to pay and a notice_of_intent_to_levy which contained an explanation of petitioners’ right to a hearing on date appeals issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioners upholding respondent’s proposed collection action for taxable years and opinion i in general the issues we consider here arise in connection with respondent’s determination to proceed with collection and the procedures under sec_6330 petitioners sought to contest the underlying merits of the liability for all years under consideration further they contend that this court does not have jurisdiction over their tax_year finally petitioners contend that there was an abuse_of_discretion in respondent’s determination to proceed with collection of the outstanding liabilities ii jurisdiction over the tax_year this court has jurisdiction to review the commissioner’s proposed collection action in lien and levy cases where we have jurisdiction over the underlying tax_liability sec_6330 114_tc_171 respondent contends that we have jurisdiction over petitioners’ tax_year because the underlying liability is based upon respondent’s determination_of_a_deficiency in self-employment_tax this court’s jurisdiction over self-employment_tax deficiencies is well established see 26_tc_1159 conversely petitioners contend that respondent’s self- employment_tax determination was converted to employment_tax fica due to certain conduct by respondent’s employees if the tax had been assessed as the employee’s portion of fica we would lack subject matter jurisdiction see 54_tc_1402 ietto v commissioner tcmemo_1996_332 the conduct by respondent’s employees referenced by petitioners involves the problem resolution officer’s conclusion that mr anderson was an employee and recommendation that the assessment should be reduced petitioners also rely on the appeals officer’s acceptance of the problem resolution officer’s recommendation and the further reduction to make the correct adjustment to reflect employee status petitioners contend that these actions by respondent’s employees converted the self- employment_tax determination into a case involving employment_tax fica a related issue was raised in regard to petitioners’ tax_year see anderson v commissioner tcmemo_2000_311 in that regard respondent determined a deficiency in self- employment_tax for and a notice_of_deficiency was issued to petitioners subsequently the parties agreed to rescind the notice_of_deficiency for and to treat mr anderson as an employee for the tax_year ironically in that case the parties’ roles were reversed ie petitioners argued that this court had jurisdiction and respondent argued that we did not petitioners had filed their petition in this case with respect to respondent’s intent to collect their and tax_liabilities and respondent moved to dismiss the year for lack of our jurisdiction regarding the year respondent’s motion to dismiss was granted because the notice_of_deficiency for which contained the determination_of_a_deficiency in self-employment_tax had been rescinded there was no outstanding determination of a self-employment_tax after the notice was rescinded petitioners contended that mr anderson was an employee the appeals officer agreed and notified petitioners that due to mr anderson’s employee status employment_tax would be assessed against them it was held that petitioners’ tax_liability concerned assessed employment_tax over which this court did not have jurisdiction clearly the year is distinguishable because respondent issued a second notice_of_deficiency determining a self- employment_tax deficiency the existence of the second notice_of_deficiency for upon which the assessment was based due to petitioners’ failure_to_file a petition roots the subject matter for purposes of jurisdiction in self-employment_tax the subsequent agreement or settlement to reduce or recharacterize the outstanding tax_liability although it may be binding on the parties does not change the character of respondent’s determination of self-employment_tax there is no statutory or case precedent that would support such a recharacterization under these circumstances there is no question that respondent in response to the problem resolution officer’s recommendation reduced petitioners’ self-employment_tax liability to approximately one-half which is the equivalent of the employee’s portion of that tax those actions by respondent and the problem_resolution_officer however do not constitute a change in the character of the underlying determination it should be noted that respondent may assess employment_tax without providing taxpayers with a deficiency_notice or an opportunity for a prepayment forum to dispute respondent’s employment_tax determination see sec_6205 under certain circumstances as prescribed in sec_7811 the national_taxpayer_advocate may issue a taxpayer_assistance_order which may be binding on the irs sec_301_7811-1 proced admin regs sec_7811 provides that such taxpayer assistance orders may require the secretary to release property that has been levied upon or to cease or refrain from the taxpayer_assistance_order was a concept provided for in the taxpayer_bill_of_rights technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec a 102_stat_3733 which was signed into law on date and became effective date administration internal_revenue_manual cch sec pincite3 action under certain delineated circumstances the orders described in sec_7811 and the regulations are remedial in nature and specifically do not cover the commissioner’s determinations with respect to the underlying tax_liability sec_301_7811-1 proced admin regs in this case the problem_resolution_officer directed a reduction in petitioners’ tax_liability to reflect the amount of tax that would have been due if mr anderson had been an employee that direction does not change the fact that the liability was assessed as self-employment_tax under the deficiency procedures accordingly we hold that at the time of respondent’s proposed collection activities petitioners’ underlying tax_liability was self-employment_tax and that we have jurisdiction over the tax_year iii the underlying merits of petitioner’s and tax_liabilities before the commissioner may proceed to levy on a taxpayer’s property or right to property the taxpayer must be notified in writing of the commissioner’s intent and of the right to a hearing sec_6331 sec_6330 provides that if a taxpayer requests a hearing the conducting officer must verify that the requirements of applicable law and administrative procedures have been met and may consider certain issues such as spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives see also 114_tc_604 within days a taxpayer may appeal the commissioner’s determination to the tax_court sec_6330 in appropriate circumstances the court may review the commissioner’s determination with respect to the merits of the underlying tax_liability and or with respect to whether there was an abuse of administrative discretion consideration of the merits of the underlying tax_liability is permitted where the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in such situations the court will review de novo the merits of the underlying tax_liability 119_tc_140 sego v commissioner supra petitioners sought to have the appeals officer consider and review the merits of the and tax_liabilities the appeals officer considered the merits of the and liabilities but refused consideration of the liability for the year petitioners contend that the appeals officer even though the appeals officer refused to consider the merits of the liability he did review the file and discovered that the problem resolution officer’s recommended reduction of the liability fell short of its intended goal in that regard the appeals officer initiated action to further reduce petitioners’ liability should have considered and reviewed the merits of the underlying tax_liability because respondent did not offer them the opportunity of an appeals_conference after the first notice_of_deficiency was rescinded and petitioners did not receive the second notice_of_deficiency for at the outset we must note that petitioners acknowledged receipt of the second notice_of_deficiency and respondent’s employees specifically cautioned them in writing to petition this court if they wished to appeal respondent’s determination however petitioners failed to file a petition in response to the second notice in which respondent determined a self-employment_tax deficiency for under sec_6330 petitioners are specifically precluded from questioning the merits of the underlying tax_liability for because they failed to petition from respondent’s determination petitioners also contend that respondent should have provided them with appeals consideration of their tax_year after the issuance and rescission of the first notice in that regard respondent agreed to and did rescind the first notice_of_deficiency and after about months a second notice was issued petitioners sought to meet with appeals but the record is silent on whether they were afforded appeals consideration after rescission of the january notice and issuance of the may notice even if respondent had not provided petitioners with an opportunity for an appeals_conference such refusal or failure considered alone would not have rendered the second notice_of_deficiency or the ensuing assessment invalid see 65_tc_68 affd without published opinion 559_f2d_1207 3d cir see also wisniewski v commissioner tcmemo_1989_60 accordingly petitioners are not entitled to question the merits of the underlying tax_liability for their tax_year with respect to the and tax_liabilities petitioners reported income_tax liabilities which respondent was entitled to and did assess we surmise that respondent permitted petitioners to question the underlying merits of those liabilities because they did not have that opportunity before the proposed collection activity see eg horn v commissioner tcmemo_2002_207 when the validity of the underlying tax_liability is properly in issue we review the matter on a de novo basis see hoffman v commissioner supra sego v commissioner supra petitioners self-assessed the and tax_liabilities by reporting such liabilities on their income_tax returns the liability arose from mr anderson’s reported income from his fishing activity the appeals officer suggested that petitioners file amended tax returns for and if they wished to claim that they were not liable for tax on their amended income_tax returns for taxable years and petitioners essentially claimed that they were not liable for taxes due on income received from mr anderson’s fishing activity the appeals officer forwarded the amended returns to the examination_division and the revenue agent’s report was provided to petitioners denying their claim the revenue agent’s report also reflected that petitioners were liable for self-employment_tax for and we have reviewed petitioners’ arguments as to why they are not taxable on the income or receipts from the fishing activity petitioners questioned whether they were liable for the and income_tax they base their position on a faulty premise that premise is that they are not liable for income_tax because the boat owners were responsible for withholding such taxes petitioners conclude that the boat owners’ failure to withhold relieves them from the liability for the income_tax the obvious fallacy in petitioners’ reasoning is that the income_tax subsequent to the filing of the petition in this case a notice_of_deficiency was issued to petitioners that notice contained respondent’s determination of a self-employment_tax deficiency for petitioners’ and tax_year a petition was filed by petitioners and that case is pending before another division of this court petitioners mistakenly rely on sec_3121 under which employment_tax withholding is not required of fishing vessel owners who meet certain requirements and have crews of less than that section however does not obviate their obligation to pay income_tax is petitioners’ obligation in the first instance an employer on the other hand is an intermediary or collection agent who may be obligated to withhold amounts from an employee for the employee’s future use as a credit or payment of any income_tax_liability whether mr anderson was self-employed or instead was an employee of the boat owners the fact remains that nothing was withheld from what they paid him thus his gross_receipts from that source are subject_to income_tax in their entirety with no credit for withholding see goins v commissioner tcmemo_1997_521 affd without published opinion 151_f3d_1029 4th cir we have reviewed petitioners’ arguments as to why they are not taxable on the income or the receipts from fishing activity petitioners’ arguments are without substance and constitute nothing more than mere protester type arguments which are not worthy of further analysis or review accordingly we hold that petitioners are liable for the income_tax as reported by them for and iv whether there was an abuse_of_discretion with respect to the and tax years the appeals officer verified that respondent had complied with the legal and procedural requirements prerequisite to the proposed levy action the appeals officer verified that petitioners had been issued a notice_and_demand to pay the liabilities along with a notice_of_intent_to_levy which explained their right to a hearing for year the appeals officer verified that respondent had issued a statutory_notice_of_deficiency and petitioners had not filed a petition these matters were reflected on a computerized transcript of petitioners’ account respondent may use the transcript of account to verify the regularity of these matters kuglin v commissioner tcmemo_2002_51 for taxable years and the appeals officer relied on the fact that petitioners self-assessed the income_tax_liability and that the examination_division had considered and denied petitioners’ claims that they owed no tax on the fishing activity receipts respondent has satisfied the sec_6330 requirement to verify that the prerequisites were met for proceeding to collect the tax_liability for and there was no abuse_of_discretion in respondent’s determination to proceed with collection of petitioners’ outstanding tax_liabilities the appeals officer verified that all legal and administrative procedures were met the verification was accomplished by means of a form_4340 certificate of assessments and payments which we have held is an acceptable means of verification 115_tc_35 see also 118_tc_162 moreover the appeals officer properly considered all issues raised by petitioners that were allowable within the purview of sec_6330 in that regard we have held that petitioners were statutorily precluded from challenging the underlying tax_liability for taxable_year accordingly there was no abuse_of_discretion in respondent’s determination to proceed with collection of petitioners’ and tax_liabilities to reflect the foregoing decision will be entered for respondent this opinion was modified by order dated date
